On Rehearing.
BAND, J.
Since the former decision in Leet v. Barr, ante, p. 32 (202 Pac. 414), a rehearing was granted and this cause has been reargued and we are now of the opinion that the conclusion there reached was erroneous. The decision of this case, as we now view it, depends upon the construction and effect to be given to Chapter 112, Laws of 1919, comprising §§ 221-226, Or. L., in its application to and effect upon the provisions contained in Section 1234, Or. L.
The original Homestead Exemption Law, Laws of 1893, page 93, as amended by Laws of 1905, Chapter 221, which comprised §§ 221-226, L. O. L., was repealed by Chapter 112, Laws of 1919. That law was construed in Mansfield v. Hill, 56 Or. 400, 405 (107 Pac. 471, 108 Pac. 1007), and it was there held that *52it was “only a statute of exemption, and contains no other elements.” Under this decision the only effect that could be given to it was that of exempting homesteads from execution. The court there said: “A homestead is purely statutory, and therefore gives no greater right nor estate than the statute creates.” Bef erring to the word “death,” which appeared in the last clause of that act, the court said:
“It undoubtedly was used inadvertently instead of ‘exemption,’ and the effect of the law without that clause is that it will descend to the heirs if not devised or conveyed, for the reason that there is no inhibition against any disposition of the homestead that the owner may see fit to make. Its only effect is to make it exempt from execution if duly claimed by either spouse, against every character of execution except one issued upon foreclosure of a mortgage in which the husband and wife joined. Therefore it is subject, to devise or conveyance by the owner, or descends to the heirs under the statute.”
When that case and the case of Wycoff v. Snapp, 72 Or. 234 (143 Pac. 902), were decided, Section 1234, L. O. L., read as follows:
“Upon the filing of the inventory, the court or judge thereof shall make an order, setting apart, for the widow or minor children of the deceased, if any, all the property of the estate by law exempt from execution. The property thus set apart, if there be a widow, is her property, to be used or expended by her in the maintenance of herself and minor children, if any; or if there be no widow, it is the property of the minor child; or if more than one, of the minor children in equal shares, to be used or expended in the nurture and education of such child or children, by "the guardian thereof, as the law directs.”
Prom the construction which the court, in Mansfield v. Hill, supra, placed upon the original Homestead *53Exemption Law, it is clear that that law did not have the effect of making inoperative the provisions of Section 1234, L. O. L., as applied to an exempt homestead. It is also clear that unless there was some other statute which had the effect of taking an exempt homestead from the operation of the provisions of Section 1234, L. 0., L., the latter statute was bound to control its disposal upon the death of its owner. Under the statute of descent and distribution as then and now in force, except for Section 1234, L. O. L., the title to an exempt homestead upon the death of the owner would have vested in his lineal descendants, subject to the right of dower in the widow. But neither that statute nor the original homestead exemption act had the effect of making the express directions contained in Section 1234 inoperative as to such homestead. For that reason the homestead involved in the case of Wycoff v. Snapp, supra, and later the homestead involved in the case of In re Frizzell’s Estate, 95 Or. 681 (188 Pac. 707), were controlled by Section 1234, and were ordered to be set apart for the widow in each case as her separate property, as in both of these cases the owner of the exempt homestead had died before the repeal of the original homestead exemption law.
But no such condition confronts us in this case. After the repeal of the original Homestead Exemption Law and the enactment of a new Homestead Exemption Law, Chapter 112, Laws of 1919, comprising §§ 221-226, Or. L., Mary E. Leet died testate in January, 1920. She left surviving her, a second husband, Oliver E. Leet, and three adult children, the issue of a former marriage. At and prior to her death, the testatrix was living with her husband on the homestead involved here, which consisted of a *54dwelling-house and lot. By the terms of her will, she gave to her husband the sum of $10, and the residuum of her estate she gave and devised to her three children, reciting in her will that her husband had sufficient property to keep him in comfort for the remainder of his life, and that the property given to the children consisted of money and property left to her by her former husband, the father of her children, and her parents.
This case, therefore, for the first time presents the question of whether Section 1234, Or. L., as amended by Chapter 37, Laws of 1919, controls the disposal of an exempt homestead where the owner has died since the repeal of the original Homestead Exemption Law and the enactment of the present Homestead Exemption Law, or whether the present Homestead Exemption Law controls its disposal. The amendment of Section 1234, L. O. L., referred to merely added to the statute the word “husband,” and is of no importance so far as this question is concerned.
Section 225, Or. L., reads as follows:
“When the owner of any homestead shall die, not having lawfully devised the same, such homestead shall descend free of all judgments and claims against such deceased owner or his homestead estate, except mortgages lawfully executed thereon and laborers’ and mechanics’ liens, to the person and in the manner provided by law; provided, however, that such exemption shall not extend to any person other than a child, grandchild, widow or husband, and father or mother of the deceased owner; and provided further, such homestead shall be subject to and charged with the expenses of his last sickness and for his funeral and the cost and charges of administration.”
Section 226, Or. L., reads as follows:
*55“When any homestead shall have been disposed of by the last will and testament of the owner thereof, the devisee shall take the same free of all judgments and claims against the testator of. his homestead estate, except mortgages lawfully executed thereon and laborers’ and mechanics’ liens; provided, however, that such exemption shall not extend to any devisee other than a child, grandchild, widow or husband, and father or mother of the testator; and provided further, such homestead shall be subject to and charged with the expenses of his last sickness and of his funeral and the costs and charges of probate.”
Chapter 112, Laws of 1919, comprising Sections 221-226, Or. L., was approved by the Governor on February 22, 1919, and was filed in the office of the Secretary of State on February 24, 1919, while Chapter 37, Laws of 1919, amending Section 1234, L. O. L., and as amended comprising Section 1234, Or. L., was approved by the Governor on February 10, 1919, and was filed in the office of the Secretary of State on February 11, 1919. Sections 225 and 226 being a part of the later act must prevail over Section 1234, Or. L., so far as. the provisions of those two sections are in conflict with the provisions of Section 1234, Or. L., as these two sections of the statute are the latest expression of the legislative will.
“Laws are presumed to be passed with deliberation, and with a knowledge of all existing law on the same subject”: 1 Lewis’ Suth. Stat. Const., § 246, p. 459. That being so, the legislature, with knowledge of the provisions of Section 1234, Or. L., and of the decisions of this court in Wycoff v. Snapp, supra, and In re Frizzell’s Estate, supra, expressly provided that exempt homesteads upon the death of the owner should be disposed of according to the provisions of Sections 225 and 226, Or. L., in a manner entirely different from that prescribed by Section 1234, Or. L., and *56this clearly shows that the legislature intended to make the provisions of Section 1234, Or. L., inoperative as to exempt homesteads, and to change the rule followed in the two cases last cited. To carry this purpose into effect, the legislature, by Section 7 of the act of which Sections 225 and 226 are a part, expressly declared “that all acts and parts of acts in conflict herewith are hereby repealed.” So anything contained in Section 1234, Or. L., in conflict with the provisions of Sections 225 and 226, Or. L., is repealed. Therefore we must look to the provisions of Sections 225 and 226, Or. L., and not to Section 1234, Or. L., for the law to govern the disposal of a homestead upon the death of its owner, whether such owner died testate or intestate, provided his death occurred since Sections 225 and 226, Or. L., went into effect, and all other exempt property of an estate must be disposed of in accordance with the provisions of Section 1234, Or. L.
That the legislature intended by the enactment of the present Homestead Exemption Law to change the rule announced in the cases of Wycoff v. Snapp, and In re Frizzell’s Estate, appears from the particular, special, and specific directions contained in Sections 225 and 226, Or. L. Section 225 provides' that—
“When the owner of any homestead shall die, not having lawfully devised the same, such homestead shall • descend * * to the person and in the manner provided by law.”
Section 10125, Or. L., determines the persons to whom real property in this state shall descend. The word “descend” has a well-defined legal meaning, and' was used in this statute in that sense. As used in this statute it means the vesting of an *57estate in real property in the heir by operation of law immediately upon the death of thé ancestor. See Bouvier’s Law Dictionary. Where a deceased person dies intestate in this state, leaving lineal descendants surviving, his real property does not descend to his widow, but descends to his lineal descendants, subject only to the widow’s right of dower. By the use of the word “descend” the intention that a homestead, like all other real property, should descend to the lineal descendants, and not to the widow or husband, is clearly manifested. When the words or terms have a definite legal meaning are used in a statute by the legislature without defining them, they will be construed according to their accepted legal definition: Crawford v. Linn County, 11 Or. 482, 498 (5 Pac. 738).
Section 226 provides:
“When any homestead shall have been disposed of by the last will and testament of the owner thereof, the devisee shall take the same.”
This clearly shows that the legislature intended that a homestead should be subject to devise as freely and to the same extent as any other kind or class of real property in this state, and we are bound to give effect to these provisions. In the construction of a statute, effect must be given to all of its terms: Barnes v. Massachusetts Bonding Co., 89 Or. 141 (172 Pac. 95).
9. The provisions contained in these two sections are positive and imperative, and are not doubtful in meaning or ambiguous, and it is the duty of the court to give effect to them. These provisions are also particular, special and specific in their directions, and therefore would prevail over the general provisions contained in Section 1234, Or. L., if the two *58acts had been passed at the same time, as it cannot be supposed that the legislature would have inserted in Sections 225 and 226 the special, particular, and specific provisions contained therein if it had intended that the general provisions of Section 1234, Or. L., should control. If it were not for the provisions contained in Sections 225 and 226, Or. L., a homestead, being exempt from execution, would fall within the operation of Section 1234, Or. L., and would be disposed of as other exempt property of an estate by being set apart as the separate property of the widow or husband of the deceased. The provisions of Section 1234, Or. L., are wholly inconsistent with those of Sections 225 and 226, and, if disposed of under one, a wholly different disposition of a homestead would be made than if disposed of under the other. In deciding which statute should prevail if both had been enacted at the same time, we would be compelled to follow Sections 225 and 226, Or. L., because specific provisions relating to a particular subject must govern in respect to that subject as against general provisions in other parts of the law which might otherwise be broad enough to include it: Barnes v. Massachusetts Bonding Co., 89 Or. 141 (172 Pac. 95), and authorities there cited. See, also, Felt v. Felt, 19 Wis. 193; Lewis’ Suth. Stat. Const., § 491.
The judgment and decree of the Circuit Court is therefore affirmed; and it is so ordered.